Title: To George Washington from Meshech Weare, 23 July 1781
From: Weare, Meshech
To: Washington, George


                  
                     Sir
                     Hampton falls July 23d 1781
                  
                  On the 20th Instant I Receivd your Excellencys favor of the 8th, Relative to Sending forward to Providence by water, the Salted Provisions And Rum procur’d by this State for the use of the Army (Except those on Connecticutt River), I immediately laid your letter before the Committee of the State who have the managment of Executive matters in the Recess of the General Court for their Advisement, who upon Maturely considering the Matter, were of Opinion, that should it be sent forward Just at this time, the danger that it may fall into the hands of the Enemy is so great, (As there is a Number of their Privateers at this time Cruising in Our Bay,) that they could not Advise to sending them forward immediately, And desird that I would inform your Excellency hereof, And Receive your further direction.  It is with great Regrett, And Anxious Concern, that I am Obliged to inform you, that the quantity of Salted provisions we have on hand will fall greatly Short of your Expectations.  Our General Assembly in January last, passd An Act for Raising this States Quota of Beef Agreeable to the Resolve of Congress, One third part of which was to be procur’d And Salted by the last day of March then next, And persons were Appointed to Collect the same, who I doubt not used their utmost endeavors to accomplish the Collection, But as most of the Cattle fit for Beef had been before that time dispos’d of, And a Scarcity of hay, so that they could not fatten Any in the winter, there was not Cattle to be procur’d fir for Salting, Especially in the lower part of the State, And in the Western part of the State the matter is Still worse As a great number of Towns in that part, have Refusd to furnish men, money, Beef or Any thing else, under a pretence of Joyning with what is called Vermont, And untill that unhappy dispute is Setled by Congress, I see no prospect but that we shall be greatly deficient in every Article of Supplies.  By the Accounts which I have Receivd there is at Portsmouth of Salted Beef 311 Barrels, And in the Western part of the State about 40 barrels, of which I informed Majr General Heath in a letter to him of the 25th of June.  The Collector of Beef Cattle in the lower district of the State informs me, that he has Sent forward 93 head of Cattle Amounting to 54145 wt and Expects to send forward this week 50 or 60 head more I have not yet been informd by the Collector in the Western district, what number he has sent forward.  Every exertion will be used to comply with the Report of the Delegates who met at Providence, Respecting the quantity, And time of Sending forward Beef Cattle to the Army, But how far the unhappy dispute about Vermont may defeat all our endeavors is at present doubtfull.  Respecting the Article of Rum, ten hogsheads were sent forward About three weeks past, And we have been Endeavoring to procure the Remainder to be Ready when Calld for, but such is the unhappy Situation of Our Currency that we cannot procure a Single Hogshead for paper money And we have no Other.  In this situation which is truly Alarming and gives me the greatest Anxiety, I know not what will be the event, we have tryd to procure the Rum by engageing hard money As soon As it could be Collected, and Allowing the interest in the mean time, but cannot Obtain Any in this way.
                  We shall still use our utmost endeavors if any method can be devised to procure it, but the present State of Our Money has the most Alarming Aspect, As no Supplies for the Army And indeed Scarce Any thing else can be procurd for it, And as for hard money it is impossible to procure a quantity in any degree Sufficient for a medium.  I have the Honor to be with every Sentiment of Esteem and Respect yr Most Obt and Humle Servt
                  
                     Meshech Weare
                  
               